IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOE ESCOBAR,                              : No. 94 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
D.A. KELLEY B. HODGES, ESQ.; AND          :
D.J. SUZANNE I. SCHULMAN,                 :
                                          :
                   Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.